DETAILED ACTION
CLAIMS 1-20 AND 63 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 6-7, 12-13, 16-19
 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
Examiner notes the discussion of Safe Operating Area (SOA) of the MOSFET at [0023] – [0027] of the spec. Examiner will interpret claim 2 in light of [0023] – [0027].

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1:
 “power control device” (i.e. a device configured to control power);
Claim(s) 1:
  “first current control device configured to control”;
Claim(s) 1:
  “second power control device configured to control”; and
Claim(s) 1:
  “configuration manager … configured to … set a first configuration setting”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim(s) 1-5, 9-11, and 15
 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al., US 2020/0059083 Al, (“Li”) in view of OHWAKI, US 2015/0380924 Al, (“Ohwaki”)
Regarding Claim 1,
 

 Li teaches a power delivery controller incorporated in a first device and operable to control power delivery between the first device and a second device, the power delivery controller comprising: (Fig. 2) 
a power control device coupled to the second device via a serial bus; ([0017] “In the embodiment, the overcurrent protection circuit 100 can be applied to a universal serial bus (USB) with a power delivery (PD) function (e.g. USB Type-C connector integrated with a power delivery function) … The power receiving end VBUS can also be regarded as a power consumption end, or a Sink, and it may be connected to an electronic device, e.g. a notebook or a mobile phone, but the invention should not be limited thereto.” Emphasis added; See also Fig. 2, element VBUS) 
a first current control device coupled to the power control device, (Fig. 2, element 230) the first current control device configured to control the power control device when a current level associated with a current flowing between the first device and the second device exceeds a first adjustable current threshold value; ([0022] “The first current detection circuit 230 may include a first detection resistor RSl and a first comparator 310. In response to the working current flowing from the first electronic device to the second electronic device being greater than the first default value (e.g. the current of the first electronic device is greater than 200% normal working current), the first comparator 310 may output a positive voltage level ….” Emphasis added.) 
a second current control device coupled to the power control device, (Fig. 2, element 240) the second current control device configured to control the power control device when the current level The second current detection circuit 240 may include a second detection resistor RS2 and a second comparator 320. In response to the working current flowing from the first electronic device to the second electronic device being greater than the second default value ( e.g. the current of the first electronic device is greater than 110% normal working current), the second current detection circuit 240 may output a positive voltage level or a negative voltage level ….” Emphasis added.) and
 a configuration manager, (Fig. 2, element 250) coupled to the first current control device and the second current control device, 
Li does not teach the configuration manager configured to, during runtime, set a first configuration setting of the first current control device and a second configuration setting of the second current control device, 
wherein the first configuration setting corresponds to the first adjustable current threshold value and the second configuration setting corresponds to the second adjustable current threshold value, the first configuration setting and second configuration setting based on a negotiated contract corresponding to the first device and the second device.  
Li goes on to teach detecting over-currents for multiple threshold levels (Li at [0022]) 
Ohwaki teaches the configuration manager (Fig. 2, element 34; See also Fig. 6, element 214) configured to, during runtime, set a first configuration setting of the first current control device and a second configuration setting of the second current control device, ([0031] “The state machine 34 is configured to: (i) in the first state cpl, set the threshold voltage V TH of the current monitoring unit 20 to a first value Vth1 associated with a limit current Ioc which is a reference value for overcurrent protection; (ii) in the second state cp2, set the threshold voltage V TH to a second value V TH2 greater than the first value V THI by a predetermined percentage a, i.e., V THI xa./100, where a> 100% ….” Emphasis added. i.e. Vth1, Vth2, etc. – configuration setting giving the claim the BRI – are associated with currents being monitored – adjustable current threshold values giving the claim the BRI – )
[0054] The USB-PD controller206 negotiates a bus voltage V Bus and a supply current Iout to be supplied via the power supply line 10, with a device (device in synchronization) 302 compliant with the USB-PD specification via the power supply line 202. The USB-PD controller 206 includes a logic unit 214 ….” Emphasis added.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ohwaki with the teaching of Li as both references are directed to controlling power in computing systems. Moreover, Ohwaki improves on Li’s teaching of overcurrent detection (Li [0020]) by teaching a technique which allows for enhanced overcurrent detection in an overcurrent noise filter (Ohwaki [0048]) thus improving overcurrent detection and system stability.
Regarding Claim 2,
 Li teaches wherein the first configuration setting and the second configuration setting are additionally based on safe operation of the power control device.  ([0003]; See also [0017]) 
Regarding Claim 3,
 Li teaches wherein the first current control device includes a hardware circuit breaker (Fig. 3, elements 230, Q1 and Q1 collectively; See also [0022]; i.e. the comparator 230 controls the switches for a first threshold – a hardware circuit breaker giving the claim the BRI –)  and the second current control device includes a firmware circuit breaker. (Fig. 3, elements 240, Q1, Q2 and 250 collectively. See also [0022] i.e. the microcontroller controls the switches for a second threshold – a firmware circuit breaker giving the claim the BRI –)  
Regarding Claim 4,
 Li teaches teaches wherein the configuration manager is to set a third configuration setting of the second current control device and a fourth configuration setting of the second current control device, wherein the third configuration setting corresponds to a first duration threshold value  and the fourth configuration setting corresponds to an enable value.  ([0020] “The second default value is greater than the third default value. The microcontroller 250 may be configured in the second electronic device and have at least one timer. When the microcontroller 250 receives a second sensing signal output by the second current detection circuit 240, the timer is enabled” Emphasis added.) 
Regarding Claim 5,
 Pahl teaches wherein the hardware circuit breaker is to open the power control device when the current level exceeds the first adjustable current threshold value ([0022] “The first current detection circuit 230 may include a first detection resistor RSl and a first comparator 310. In response to the working current flowing from the first electronic device to the second electronic device being greater than the first default value (e.g. the current of the first electronic device is greater than 200% normal working current), the first comparator 310 may output a positive voltage level to the first gate Gl of the first MOSFET Ql and the second gate G2 of the second MOSFET Q2 to form the open circuit for the first MOSFET Ql and the second MOSFET Q2 ….” Emphasis added.) 
and the firmware circuit breaker is to monitor the current level for the second adjustable current threshold value and in response to the current level exceeding the second adjustable current threshold value for the first duration threshold value, open the power control device. ([0022] “The second current detection circuit 240 may include a second detection resistor RS2 and a second comparator 320. In response to the working current flowing from the first electronic device to the second electronic device being greater than the second default value ( e.g. the current of the first electronic device is greater than 110% normal working current), the second current detection circuit 240 may output a positive voltage level or a negative voltage level to the microcontroller 250 to make the microcontroller 250 start to enable the timer according to the received positive voltage level or the negative voltage level. In response to the current of the first electronic device being greater than 110% normal working current, the microcontroller 250 may output the close signal with the positive voltage level to the first gate Gl of the first MOSFET Ql and the second gate G2 of the second MOSFET Q2 to form the open circuit for the first MOSFET Ql and the second MOSFET Q2.” Emphasis added.) 
Regarding Claim 9,
 Li teaches wherein the first current control device includes a hardware circuit breaker (Fig. 3, elements 230, Q1 and Q1 collectively; See also [0022]; i.e. the comparator 230 controls the switches for a first threshold – a hardware circuit breaker giving the claim the BRI –)  and the second current control device includes a hardware current limiter.   (Fig. 3, elements 240, Q1, Q2 and 250 collectively. See also [0022] i.e. the microcontroller controls the switches for a second threshold – a hardware current limiter giving the claim the BRI –)  
Regarding Claim 15,
 Li teaches wherein the first current control device includes a hardware current limiter (Fig. 3, elements 230, Q1 and Q1 collectively; See also [0022]; i.e. the comparator 230 controls the switches for a first threshold – a hardware current limiter giving the claim the BRI –)   and the second current control device includes a firmware circuit breaker.  .   (Fig. 3, elements 240, Q1, Q2 and 250 collectively. See also [0022] i.e. the microcontroller controls the switches for a second threshold – a firmware circuit breaker giving the claim the BRI –)  
Claim(s) 10-11
 recite(s) features that are substantially the same, save for the category of invention, as the controller set forth in claim(s) 4-5. Specifically:
Claim(s) 10 correspond(s) to claim(s) 4; and	
Claim(s) 11 correspond(s) to claim(s) 5;
Therefore claim(s) 10-11 is/are rejected under the same reasoning set forth above over Li in view of Ohwaki.
Regarding Claim 63,
 Li teaches A power delivery controller incorporated in a first device and operable to control power delivery between the first device and a second device external to the first device, the power delivery controller comprising: (Fig. 2; See also Fig. 3) 
a first input/output terminal adapted to be coupled to the second device via a serial bus; (Fig. 2, element VBUS; See also [0022] “In response to the working current flowing from the first electronic device to the second electronic device ….”) 
a second input/output terminal adapted to be coupled to an internal power supply; (Fig. 2, element Vin; See also [0018] “Based on the first electronic device has a built-in battery ….”) 

a controller coupled to the first input/output terminal, the second input/output terminal and the power control device, the controller including: 
a first circuit breaker coupled to the power control device; (Fig. 3, elements 240, Q1, Q2 and 250 collectively. See also [0022] i.e. the microcontroller controls the switches for a second threshold)  
a configuration manager coupled to the first circuit breaker; (Fig. 3, element 250) and
a second circuit breaker coupled to the controller and the power control device, the second circuit breaker including a first current sensor and a comparator coupled to the first current sensor; (Fig. 3, elements 230, Q1 and Q1 collectively; See also [0022]; i.e. the comparator 230 controls the switches for a first threshold)
a current limiter coupled to the controller and the power control device, (Fig. 3, element 330; See also [0022]) an analog-to-digital converter coupled between the current limiter and the controller. (Fig. 3, element 310)   
Li does not teach a look-up table coupled to the configuration manager;
Ohwaki teaches a look-up table coupled to the configuration manager;
 (Fig,. 2, element 34; See also [0031] and [0061] – [0066] “These conditions may be expressed in two-bit data S3, for example: (S3~00) a~100%, i3~N/A, TIMA.rl ms, (S3~01) a~130%, !3~70%, TIMA.rl ms, T1w~l ms, (y~50%) (S3~10) a~150%, !3~83%, TIMA.rl ms, TILP~3 ms, (y~25%) (S3~11) a~200%, !3~95%, TIMA.rl ms, T1w~I9 ms (y~5%)” i.e. a lookup table giving the claim the BRI) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ohwaki with the teaching of Li as both references are directed to controlling power in computing systems. Moreover, Ohwaki improves on Li’s teaching of overcurrent detection (Li [0020]) by teaching a technique which allows for enhanced 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mayama et al., US 2004/0228057 Al, for its teaching of an overcurrent protection circuit and current clamp;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/Examiner, Art Unit 2187         

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187